          Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 1 of 22



                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF PUERTO RICO


 TEAL PEAK CAPITAL, LLC;                                  Case No. 3:20-CV-01747 (PAD)

 Plaintiff/Counter-Defendant,
                                     BREACH OF CONTRACT; SPECIFIC
               And                   PERFORMANCE    OF   CONTRACT;
                                     REIMBURSEMENT OF FUNDS, COSTS
 JOHN MICHAEL GRZAN; NAMRATA KHIMANI AND EXPENSES
 Counter-Defendant;

               v.

 ALAN BRAM GOLDMAN;

 Defendant/Counter-Plaintiff.




DEFENDANT’S ANSWER TO COMPLAINT AND AMENDED COUNTERCLAIM AND
                       JOINDER OF PARTIES

TO THE HONORABLE COURT:

        COMES NOW defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”) through the

undersigned attorney, and hereby answers the complaint filed by Teal Peak Capital LLC

(hereinafter, “Plaintiff”) on December 24, 2020 (the “Complaint”). Except as expressly admitted,

qualified or explained herein, Mr. Goldman denies each and every allegation, matter or thing set

forth in the Complaint:

    I. NATURE OF ACTION

          1.        Paragraph 1 of the Complaint is denied. Mr. Goldman did not act negligently,

willfully or in bad faith when failing to sell the property object of this litigation. Also, as it will be set

forth below, Mr. Goldman respectfully requests from this Honorable Court to render the Option to

Purchase Agreement null and void due to Plaintiff’s deceitful and bad faith acts. Therefore, Mr.

Goldman also denies Plaintiff having an exclusive right to purchase the Property.

          2.        Paragraph 2 of the Complaint does not require a responsive pleading. Otherwise,
         Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 2 of 22




the averments in said paragraph are denied.

   II. THE PARTIES

         3.    Paragraph 3 of the Complaint contains no specific allegations against Mr.

Goldman and, thus, no responsive pleading is required.

         4.    Paragraph 4 of the complaint is accepted.

   III. JURISDICTION AND VENUE

         5.    In response to Paragraph 5 of the Complaint, Mr. Goldman states that it asserts a

jurisdictional statement and a conclusion of law as to which no responsive pleading is required.

However, Mr. Goldman notes that the Option to Purchase Agreement was between him and John

Michael Grzan and Namrata Khimani (“Grzan and Khimani”). Mr. Goldman was never notified or

shown any documents of the assignment until the letter dated December 18, 2020.

         6.    In response to Paragraph 6 of the Complaint, Mr. Goldman states that it asserts

 a jurisdictional statement and a conclusion of law as to which no responsive pleading is

 required.

 IV. GENERAL ALLEGATIONS

         7.    Paragraph 7 of the Complaint is accepted.

         8.    Paragraph 8 of the Complaint contains no specific allegation against Mr. Goldman

and, thus, no responsive pleading is required. Otherwise, it is denied for lack of knowledge or

information sufficient to form a belief as to the truth of such averments. Furthermore, Mr. Goldman

and this Court are without notice nor documentation of the assignment of the agreement by Grzan

and Khimani to Teal Peak Capital, LLC.

         9.    Paragraph 9 of the Complaint contains no specific allegation against Mr. Goldman

and, thus, no responsive pleading is required.

         10.   Paragraph 10 of the Complaint contains no specific allegation against Mr.

Goldman and, thus, no responsive pleading is required.
                                                 2
         Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 3 of 22



         11.    Paragraph 11 of the Complaint is accepted.

         12.    Paragraph 12 of the Complaint is accepted in part. Mr. Goldman has at all times

made best and reasonable efforts, throughout the National, Territorial and Vermont State declared

medical emergencies related to the COVID-19 deadly global pandemic. This hardship is

compounded by the fact that Mr. Goldman is a Senior Citizen, with underlying medical conditions.

Mr. Goldman is a cancer survivor who lost one kidney, half his bladder, his belly button, umbilical

cord and part of his prostate. Mr. Goldman has also developed various skin conditions and is in

complete isolation in his home in Montpelier, Vermont with no human interaction other than via

phone. John Michael Grzan is well aware of all of the above facts seeing that Mr. Goldman regularly

confided in him his daily struggles.

         13.    Paragraph 13 of the Complaint contains no specific allegation against Mr.

Goldman and, thus, no responsive pleading is required. Otherwise, it is denied as drafted.

Although Plaintiff did attempt to close within the Exercise Period. It is imperative that this Court is

made aware of the fact that the failure to close was not due to any negligence or breach of contract

by Mr. Goldman. Mr. Goldman asserts that he was complying with his obligation to sell the

property until it he was blindsided by the Plaintiff’s assignor, Grzan and Khimani.

         14.    Paragraph 14 of the Complaint is denied. Mr. Goldman asserts unequivocally that

he did comply with his contractual obligations under the Option to Purchase Agreement.

Nonetheless, shortly before the sale of the Property was closed, Mr. Goldman became aware that

he was cheated by Grzan and Khimani who concealed, in bad faith and to gain an unfair

advantage in the negotiations, that their legal representation was no other than Ferraiuoli LLC.

Ferraiuoli LLC had previously represented Mr. Goldman in a litigation having to do with the

Property and Grzan and Khimani were aware of this fact from the onset of the negotiations. To

make matters worse, Ferraiuoli LLC also represented another potential buyer of the Property at

the same time Mr. Goldman was negotiating with Grzan and Khimani. Ferraiuoli LLC’s other client

                                                  3
         Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 4 of 22




presented a substantially more lucrative offer, which was suddenly and mysteriously withdrawn

by one of Ferraiuoli LLC’s attorneys with no explanation. These actions in bad faith paved the

way for Grzan and Khimani, conferred to them an unfair advantage in the negotiations, and,

ultimately, made a mess of the closing of the Property.

         15.    Paragraph 15 of the Complaint is denied. Mr. Goldman asserts unequivocally that

he did comply with his contractual obligations under the Option Agreement. Nonetheless, shortly

before the sale of the Property was closed, Mr. Goldman became aware that he was cheated by

Grzan and Khimani who concealed, in bad faith and to gain an unfair advantage in the negotiations,

that their legal representation was no other than Ferraiuoli LLC. Ferraiuoli LLC had previously

represented Mr. Goldman in a litigation having to do with the Property and Grzan and Khimani

were aware of this fact from the onset of the negotiations. To make matters worse, Ferraiuoli LLC

also represented another potential buyer of the Property at the same time Mr. Goldman was

negotiating with Grzan and Khimani. Ferraiuoli LLC’s other client presented a substantially more

lucrative offer, which was suddenly and mysteriously withdrawn by one of Ferraiuoli LLC’s

attorneys with no explanation. These actions in bad faith paved the way for Grzan and Khimani,

conferred to them an unfair advantage in the negotiations, and, ultimately, made a mess of the

closing of the Property. As such, Mr. Goldman did not close because of blatant efforts to not close,

but because Grzan and Khimani’s malicious acts sabotaged the closing of the Property.

         16.    Paragraph 16 of the Complaint is accepted. Mr. Goldman is in the process of

consigning the funds at the Court. Notice that the payment was wired late. Payment had to be

sent by November 23, 2020.

         17.    Paragraph 17 of the Complaint contains no specific allegation against Mr. Goldman

and, thus, no responsive pleading is required. Otherwise, it is denied as drafted. Although the Plaintiff

might very well argue that it has taken all the necessary steps in order to close the purchase of the

Property, this alone cannot distract from the fact that the Plaintiff’s assignors sabotaged the closing
                                                   4
            Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 5 of 22




of the Property through malicious acts. Mr. Goldman made it vehemently clear that the assignors

made a mess and irrevocably sabotaged the closing of the purchase.

            18.   Paragraph 18 of the Complaint is denied. Mr. Goldman was responsive and

communicated with Grzan and Khimani throughout the term of the agreement, which was

consummated through purposeful deceit and dolo, during the COVID-19 medical emergency, and

through winter storms in Vermont. On December 18, 2020, five days before the parties were to

close, Mr. Goldman received the “December 18 letter” via email threatening legal action. Mr.

Goldman noticed something very odd; Ferraiuoli LLC was representing Grzan and Khimani

throughout the entirety of the negotiations. Moreover, Mr. Goldman received no documentation

as to the assignment of the Option Agreement to Teal Peak Capital, LLC.



        Mr. Goldman told Grzan and Khimani in or around September 2020 that Ferraiuoli LLC

had represented him in 2018 regarding a litigation having to do with the Property, including without

limitation, representation at association meetings and in the litigation of the destruction of sacred

trees at the hands of the brother of the owner of the title escrow company chosen by Grzan and

Khimani. At that moment, Grzan and Khimani concealed the critical information that Ferraiuoli

LLC was representing them in the negotiations. Understandably, the withholding of this critical

and material information caused confusion, anger and despair in Mr. Goldman. When he

discovered this critical omission, he realized the Plaintiff had devised a scheme to cheat him in

the deal.



        To make matters more convoluted, four days later on December 22, 2020, Mr. Goldman

received horrible news: Mrs. Carmen Cividanes (“Mrs. Cividanes”), who was a second mother to

Mr. Goldman and his neighbor across the street from the Property, passed away due to

complications from COVID-19. Mrs. Cividanes was also the mother of Carmen Josefina Cividanes
                                                 5
         Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 6 of 22




who had the power of attorney in Puerto Rico to dispose of Mr. Goldman’s Property. The

Cividanes were very close to Mr. Goldman. In fact, Mr. Goldman’s mother was the godmother of

Carmen Josefina Cividanes’ only child. Mrs. Cividanes’ passing together with the sudden

appearance of Ferraiuoli LLC and the assignment to Teal Peak Capital, LLC was devastating for

Mr. Goldman. Mr. Goldman immediately called Grzan and Khimani to deliver the devastating

news regarding the death of Mrs. Cividanes and the turmoil her death caused him and to confront

them regarding Ferraiuoli LLC’s conflict of interest. Mr. Goldman informed Grzan and Khimani

that there could be no closing the next day and asked Grzan and Khimani to wait until after Three

Kings Day so he can mourn and be in the right state of mind to sort everything out. The buyer’s

answer to this request was to sue Mr. Goldman on Christmas Eve because he allegedly refused

to cooperate and comply with his contractual obligations without any legal nor justifiable

explanation.

         19.    Paragraph 19 of the Complaint contains no specific allegation against Mr. Goldman

and, thus, no responsive pleading is required.

         20.    Paragraph 20 of the Complaint is denied. Mr. Goldman vehemently defends his

position that he acted professionally and was willing to close within the exercise period. However,

Grzan and Khimani sabotaged negotiations by maliciously concealing a very crucial piece of

information: Ferraiuoli LLC’s legal representation. Mr. Goldman was willing to revisit this conflict

with his own legal representation and after he had time to mourn the loss Mrs. Cividanes after

Three Kings Day.

         21.    Paragraph 21 of the Complaint is denied. Mr. Goldman is currently in the process

of consigning of the Extension Payment made by Grzan and Khimani. Again, Mr. Goldman affirms

that he did make his best and reasonable efforts to close in a timely manner. However, Grzan and

Khimani sabotaged the closing due to their malicious concealment of critical information.

         22.    Paragraph 22 of the Complaint is denied. Grzan and Khimani failed to perform
                                                 6
         Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 7 of 22




pursuant to Clause 5 of the Option Agreement. Specifically, by Plaintiff’s own admission in

Paragraph 16 of his Complaint, they wired the funds on November 24, 2020. Plaintiff had until

November 23, 2020 to wire the funds.

   V. FIRST CAUSE OF ACTION: BREACH OF CONTRACT

         23.    Paragraph 23 of the Complaint contains no specific allegation against Mr. Goldman

and, thus, no responsive pleading is required. Mr. Goldman references and alleges herein the

responses set forth in paragraphs 1 to 22.

         24.    Paragraph 24 of the Complaint is denied. Mr. Goldman’s alleged breach of contract

was due solely to the malicious actions, purposeful and willful omissions of Grzan and Khimani which

irrefutably sabotaged the closing of the sale of the Property.

         25.    Paragraph 25 of the Complaint is denied as drafted. Mr. Goldman’s alleged breach

of contract was due solely to the malicious actions, purposeful and willful omissions of Grzan and

Khimani which irrefutably sabotaged the closing of the sale of the Property. Furthermore, Grzan and

Khimani have purposefully not complied with the terms of the agreement, have sent deposits late in

violation of the agreement, have used Mr. Goldman’s status as a senior citizen, recovering cancer

survivor with underlying medical conditions, the state of emergency in Puerto Rico and Vermont due

to COVID-19, and the death of Mrs. Cividanes, to take advantage of Mr. Goldman and portray him

as the party who breached the contract. Grzan and Khimani maliciously concealed Ferraiuoli LLC’s

involvement throughout the negotiations. Moreover, Grzan and Khimani maliciously misrepresented

that they had resolved and had taken cared of a complaint filed by Gerald Kleis Pasarell, which had

appeared in the title study of the Property. Indeed, when Attorney Miguel Carbonell (the notary

public in charge of the closing) was informed of the involvement of Ferraiuoli LLC he reacted by

describing the myriad of conflicts, the death of Mrs. Cividanes, and the medical emergency that

posed COVID-19 as a “[expletive]-storm”.

         26.    Paragraph 26 of the Complaint is denied. Mr. Goldman’s alleged lack of diligence
                                                   7
         Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 8 of 22




and deliberate conduct was due solely to the malicious actions, purposeful and willful omissions of

Grzan and Khimani which irrefutably sabotaged the closing of the sale of the Property.

         27.    Paragraph 27 of the Complaint contains no specific allegation against Mr. Goldman

and, thus, no responsive pleading is required. Otherwise, it is denied.

         28.    Paragraph 28 of the Complaint is denied. As Mr. Goldman will show, there are

grounds to rule in favor of his Amended Counterclaim and rule the Option to Purchase Agreement

as null and void.

VI. SECOND CAUSE OF ACTION: REIMBURSEMENT OF EXTENSION PAYMENT, COSTS

AND EXPENSES

         29.    Paragraph 29 of the Complaint contains no specific allegation against Mr. Goldman

and, thus, no responsive pleading is required. Mr. Goldman references and alleges herein the

responses set forth in paragraphs 1 to 28.

         30.    Paragraph 30 of the Complaint is denied. Grzan and Khimani have operated in

bad faith since the onset of the agreement in question. Grzan and Khimani hid their representation

by Ferraiuoli LLC and took advantage of Mr. Goldman while he was alone and in isolation in

Vermont recovering from various medical conditions and living in fear regarding the COVID-19

pandemic. Moreover, Grzan and Khimani were unempathetic after they were made aware of the

Mrs. Cividanes’ death, mother of Carmen Cividanes who possessed the power of attorney over

Mr. Goldman’s Property in Puerto Rico.

         31.    Paragraph 31 of the Complaint is denied. Grzan and Khimani willfully and

purposefully violated the agreement with their willful and purposeful sending the payment late,

and ongoing purposeful willful deceit. Their actions and omissions in bad faith are enough to

render the contract as null and void.

         32.    Paragraph 32 of the Complaint is denied. Grzan and Khimani willfully and

purposefully violated Clause 5 of the agreement with their willful and purposeful sending the
                                                  8
         Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 9 of 22




payment late, as their pleadings so admit.

         33.    Paragraph 33 of the Complaint is denied. Mr. Goldman’s alleged breach of

contractual obligations was due solely to the malicious actions, purposeful and willful omissions

of Grzan and Khimani which irrefutably sabotaged the closing of the sale of the Property.

         34.    Paragraph 34 of the Complaint is denied. Mr. Goldman’s alleged breach of

contractual obligations was due solely to the malicious actions, purposeful and willful omissions of

Grzan and Khimani which irrefutably sabotaged the closing of the sale of the Property.

VII. PRAYER

     The allegations contained in this paragraph is a prayer for relief which does not require a

response from Mr. Goldman; to the extent that it does, Mr. Goldman denies it.

                                        I.      GENERAL DENIAL

     All allegations not specifically admitted herein are hereby denied.

                                  II.        AFFIRMATIVE DEFENSES

     Mr. Goldman, while reserving the right to assert other defenses as discovery proceeds, and

without assuming the burden of proof when the burden of proof rests on Plaintiff, asserts the

following separate and independent affirmative defenses in further opposition to the Complaint:

         1.     Plaintiff’s claims are barred in whole or in part by the doctrine of unclean hands.

         2.     Plaintiff has acted in bad faith.

         3.     Plaintiff acted in a deceitful, or dolo, manner. If Mr. Goldman had known of the

                crucial piece of information Plaintiff concealed, then he would not have entered

                into an Option to Purchase Agreement.

         4.     Mr. Goldman’s alleged breach of contractual obligations was due solely to the

                malicious actions, purposeful and willful omissions of the Plaintiff. As such, any

                damages claimed by the Plaintiff are unfounded, exaggerated, and self-inflicted.

         5.     Mr. Goldman did not act with fault or negligence, be it willfully, intentionally,
                                                    9
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 10 of 22




                recklessly or otherwise, towards Plaintiff.

         6.     Mr. Goldman has complied with all of his legal and contractual obligations under

                the terms of the Option Agreement.

         7.     Pursuant to Clause 5 of the Option to Purchase Agreement, Plaintiff’s right to

                purchase expired on December 23, 2020. Therefore, the Complaint fails to state

                a claim upon which relief can be granted.

         8.     At all times, Mr. Goldman acted in good faith and in accordance with the law.

         9.     Mr. Goldman hereby reserves the right to amend his answers and/or affirmative

                defenses as well as incorporate additional defenses, based on the facts it may

                obtain during the discovery proceedings to be conducted in this case.


              FIRST AMENDED COUNTERCLAIM AND JOINDER OF PARTIES


TO THE HONORABLE COURT:

       COMES NOW Counter-Plaintiff Alan Bram Goldman (hereinafter, “Mr. Goldman”) by and

through the undersigned attorney, and respectfully alleges, states and prays as follows:

       Mr. Goldman realleges, and incorporates herein by reference all answers shown in

Paragraphs 1 to 34 of its Answer, and any other allegations or defenses stated, as if fully set forth

herein to the Complaint filed by Teal Peak Capital, LLC on behalf of Grzan and Khimani; and so

does file this Amended Counterclaim and Joinder of Parties against Teal Peak Capital, LLC, John

Michael Grzan, and Namrata Khimani, for their purposeful malicious actions and omissions in

detriment of Alan Bram Goldman.

                                     I.       NATURE OF ACTION

         1.    This Amended Counterclaim and Joinder of Parties arises out of Grzan and Khimani’s

and Teal Peak Capital, LLC’s (both Grzan and Khimani and Teal Peak Capital LLC are hereinafter

referred together as, “TPC”) breach of contractual obligations towards Mr. Goldman and insidious
                                                 10
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 11 of 22



machinations (or “dolo”) due to the purposeful, shameless, and deceitful hiding of representation of the

same law firm Mr. Goldman has used on the same subject-matter, the Property object of this litigation.

In addition, TPC falsely claimed that it would settle real estate broker Gerald Kleis Pasarell’s claim in

the local courts. Even after the filing of the Complaint, TPC maintained the above. However, the

litigation filed by the real estate broker is still encumbering the Property (Lis Pendens). Documentation

that demonstrates TPC’s willingness to settle the litigation in the local courts is attached hereto as

Exhibit 1. As of the date of this amended counterclaim, that litigation remains active and is being

vigorously contested by Mr. Goldman. Furthermore, it arises out of TPC’s violations of basic human

decency, bad faith, and unclean hands.

          2.     For the reasons set out above and those hereinafter set forth, Mr. Goldman

respectfully requests this Honorable Court to grant the remedy prayed for in this Amended

Counterclaim.

                                             II.         THE PARTIES

          3.     The Counter-Plaintiff, Alan Bram Goldman is of legal age, single, developer, and

resident of Montpelier, Vermont. Mr. Goldman’s physical address is: 1014 Terrace St., Montpelier, VT

05602. Mr. Goldman is the owner of the property object of this litigation located at: The Estates #13,

Dorado, Puerto Rico 00646 (hereinafter, the “Property”).

          4.     The Counter-Defendant Teal Peak Capital, LLC is a limited liability company with

a formation and effective date of October 13, 2020 at 2:51pm. Teal Peak Capital, LLC’s Certificate

of Organization is attached hereto as Exhibit 2. Teal Peak Capital, LLC’s registered office and

mailing address is: 412 Dorado Beach East, Dorado, PR 00646, together with the email address

of John Michael Grzan: jmgrzan@gmail.com and a telephone number believed also to be John

Michael Grzan’s: (914) 924-4988. The Puerto Rico Certificate of Formation also lists Carmen

Marcano,       paralegal   at   Ferraiuoli         LLC    as   the   authorized   person;   her   email:

cmarcano@ferraiuoli.com. Certificate of Formation is attached hereto as Exhibit 3.

                                                         11
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 12 of 22



         5.    Mr. Goldman hereby respectfully moves the court to join as additional parties John

Michael Grzan and Namrata Khimani, pursuant to Rule 13(h), 19 and Rule 21 of the Federal Rules

of Civil Procedure. Fed. R. Civ. P. 13(h), 19, 21.

         6.    By information and belief, Counter-Defendant John Michael Grzan is of legal age,

married to Namrata Khimani, and resident of Dorado, PR. John Michael Grzan’s physical address

is 412 Dorado Beach East, Dorado, PR 00646.

         7.    By information and belief, Counter-Defendant Namrata Khimani is of legal age,

married to John Michael Grzan, and resident of Dorado, PR. Namrata Khimani’s physical address

is 412 Dorado Beach East, Dorado, PR 00646.

                               III.       JURISDICTION AND VENUE

         8.    This Honorable Court has jurisdiction pursuant to 28 U.S.C. § 1332 due to the

complete diversity of citizenship between Mr. Goldman, a citizen and resident of Montpelier,

Vermont, and Teal Peak Capital, LLC and Grzan and Khimani residents of Puerto Rico. It also

possesses supplemental jurisdiction over the Amended Counterclaim pursuant to 28 U.S.C. §

1367.

         9.    The Commonwealth of Puerto Rico is the proper venue pursuant to 28 U.S.C. §

1391 because the Property is located at Dorado, Puerto Rico.

                                IV.        GENERAL ALLEGATIONS

         10.   In or around June 2017, Mr. Goldman’s neighbor had trespassed into the Property

and cut down certain sacred trees which were invaluable to Mr. Goldman. Mr. Goldman’s neighbor

also planted an aggressive and invasive plant with irrigation in a protected 10-foot easement in

violation of the Bylaws of the Estates, which caused additional damages to the Property.

         11.   In or around January 2018, Mr. Goldman hired Ferraiuoli LLC to represent him in

this matter. As a result, Ferraiuoli LLC acquired inside information of the Property, such as its

value. This information proved to be useful for TPC and Hyung Soon Lee (“Mr. Lee”), another

                                                12
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 13 of 22



client of Ferraiuoli LLC and a potential buyer of the Property. Ferraiuoli LLC’s representation of

Mr. Goldman ended in or around the Fall of 2018. The Engagement Letter is attached hereto as

Exhibit 4.

            12.   TPC acquired the services of Ferraiuoli LLC before negotiations to buy Mr.

Goldman’s Property began.

            13.   In September 2020, TPC approached Mr. Goldman interested in buying the

Property. It is at this time that Mr. Goldman told John Michael Grzan of the incident that occurred

around June 2017 and how his neighbor trespassed his Property and cut down sacred trees. Mr.

Goldman informed John Michael Grzan of Ferraiuoli LLC’s representation on the matter and how

vulnerable he was due to him being isolated, heavily medicated, and recovering from various

medical conditions such as cancer, losing one kidney, losing half a bladder, losing part of his

prostate, losing his belly button, PTSD and various skin conditions. John Michael Grzan maliciously

concealed that Ferraiuoli LLC was his legal representative during the negotiations and hid from Mr.

Goldman the conflict-of-interest, thereby giving TPC an unfair advantage in the negotiations and

violating the basic principles of honesty and good faith. See Ortiz Alvarado v. Great American Life

Assurance Co., 182 D.P.R. 48, 63 (2011) (Defining dolo as a whole complex of bad deeds, contrary

to the laws of honesty and capable of surprising the good faith of others, generally for one's own

benefit).

            14.   On or around October 20, 2020, Mr. Goldman received an unsolicited offer from Mr.

Lee to buy the Property for $3,750,000.00. Mr. Lee was represented by Ferraiuoli LLC. Copy of the

unexecuted Purchase and Sale Agreement is attached hereto as Exhibit 5. Mr. Goldman, in good

faith, notified John Michael Grzan of this offer and how Ferraiuoli LLC was representing the buyer.

He wanted to give John Michael Grzan an opportunity to match the offer. Grzan and Khimani agreed

to match Mr. Lee’s offer. After working on various drafts for most of the day, an agreement was

reached and approved by both parties. But Grzan and Khimani knowingly sent the offer late which

                                                 13
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 14 of 22



rendered it ineffective. Once again, John Michael Grzan purposefully concealed from Mr. Goldman

that Ferraiuoli LLC represented him as well.

         15.   Two days later, on October 22, 2020, without any justification whatsoever,

Ferraiuoli LLC withdrew the lucrative offer from Mr. Lee. Just like that, TPC and Ferraiuoli LLC

were back in the driver seat of the negotiations now that Mr. Lee’s more lucrative offer was off the

table. Withdrawal of Offer is attached hereto as Exhibit 6.

         16.   With the foregoing in mind, one day after Mr. Lee and Ferraiuoli LLC withdrew the

offer, on October 23, Grzan and Khimani and Mr. Goldman executed an Option to Purchase

Agreement, through which Grzan and Khimani, or their assignee, were given an exclusive option

to purchase the Property for $3,150,000.00: $600,000 less than Mr. Lee’s offer which, again, was

spear-headed by Ferraiuoli LLC. The Option to Purchase Agreement would not have been

executed had Mr. Goldman known that TPC was represented by Ferraiuoli LLC in this matter.

The Option to Purchase Agreement is attached hereto as Exhibit 7.

         17.   To make things more convoluted, on November 5, 2020, Gerald Kleis Pasarell, a

real estate broker, sued Mr. Goldman alleging that he was owed a commission for the sale of the

Property even though the Property was yet to be sold. John Michael Grzan promised Mr. Goldman

that he was going to sort everything with Gerald Kleis Pasarell. That too was a lie. At this time,

this litigation is active in the local courts of Puerto Rico. Perhaps, this was all a scheme to force

Mr. Goldman to sell the Property as soon as possible. A certified translation of the Complaint by

Gerald Kleis Pasarell is attached hereto as Exhibit 8.

         18.   Pursuant to Clause 5 of the Option to Purchase Agreement, TPC had until

November 23, 2020, to exercise and close the sale of the Property. The agreement dictated that

the term to close could be extended by thirty additional days if the buyer paid Mr. Goldman

$600,000 before the first thirty days expired. By TPC’s own admission in Paragraph 16 of the

Complaint, the buyer wired the money on November 24, 2020. As such, the payment was

                                                 14
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 15 of 22



tendered late. In any case, the extension period came to an end on December 23, 2020, thereby

extinguishing TPC’s property interest over the Property.

         19.   With a letter dated December 18, 2020, attached in an email, Mr. Goldman became

aware of two things for the first time: 1) that the Option to Purchase Agreement was assigned

without any notification to Mr. Goldman; and 2) that Ferraiuoli LLC represented TPC throughout

the entirety of the negotiations. After the instant lawsuit was filed, Mr. Goldman became aware that

John Michael Grzan had not resolved the issue with Gerald Kleis Pasarell’s complaint as he had

represented in writing. To this day, the Gerald Kleis Pasarell complaint is still pending in state court

and Mr. Goldman is vigorously litigating the same. In addition to Mr. Goldman, the notary public in

charge of the closing, Attorney Miguel Carbonell was also caught by surprise and shocked by John

Michael Grzan’s deception. When he realized that John Michael Grzan had kept from Mr. Goldman

and himself the fact that Ferraiuoli LLC was his counsel, Attorney Miguel Carbonell told Mr.

Goldman: “This is a [expletive]-storm.” Understandably, Mr. Goldman felt cheated and that he was

taken advantage by TPC during a time he was alone in isolation, heavily medicated, with general

anxiety due to the COVID-19 pandemic, PTSD and recovering from various medical conditions.

         20.   To make matters worse, Mr. Goldman was notified of a grave loss four days later.

His neighbor in Puerto Rico, Mrs. Carmen Cividanes (“Mrs. Cividanes”), had died terribly of a

heart attack. Mrs. Cividanes was like a mother to Mr. Goldman. Mrs. Cividanes was also the

mother of Carmen Josefina Cividanes, who had the power of attorney over the Property in Puerto

Rico. Mr. Goldman asked John Michael Grzan to please wait until after Three Kings Day so that

he and Carmen Josefina Cividanes could peacefully mourn the death of Mrs. Cividanes. Then,

they could sort out the mess created by him and Ferraiuoli LLC.

         21.   In response to the above, TPC sued Mr. Goldman two days later, on Christmas

Eve.



                                                  15
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 16 of 22



       V.        FIRST CAUSE OF ACTION: BREACH OF CONTRACT AND THE IMPLIED

                                         COVENANT OF GOOD FAITH

         22.   Mr. Goldman incorporates herein the allegations shown in Paragraphs 1 to 34 of

his Answer to TPC’s Complaint, any other allegations or defense stated, and Paragraphs 1 to 21

of his Amended Counterclaim and Joinder of Parties, as if fully set forth herein.

         23.   Pursuant to Clause 5 of the Option to Purchase Agreement, Mr. Goldman and TPC

had to close the sale of the Property before November 23, 2020. If, for whatever reason that

became impossible, TPC could further extend the exercise period for an additional thirty days by

paying $600,000.00.

         24.   TPC had until November 23, 2020 to pay Mr. Goldman the Extension Payment of

$600,000.00. TPC, by its own admission, tendered payment on November 24, 2020. Therefore,

TPC’s payment was late in contravention of the Option to Purchase Agreement.

         25.   In any case, the extension period ended on December 23, 2020. Thus, TPC’s

exclusive right to purchase has been extinguished.

         26.   More importantly, contractual good faith is an integral part of any contractual

obligation between parties. See BPPR v. Sunc. Talavera, 174 D.P.R. 686 (2008); See also Adria

Int’l Group, Inc. v. Ferré Dev., Inc., 241 F.3d 103, 108-09 (1st Cir. 2001) (“Puerto Rican law

imposes the duty of good faith performance on contracting parties”). Contractual good faith is not

only manifested during the duration of the contractual relationship. Parties to a contract must also

behave loyally in every phase prior to the establishment of the contractual relations. See Id. at

page 697.

         27.   TPC had ample opportunities to disclose that Ferraiuoli LLC was their legal

representative. Instead, they purposefully and in bad faith concealed that fact from Mr. Goldman.

TPC knew that Ferraiuoli LLC had represented him in a related subject matter, and that Ferraiuoli



                                                16
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 17 of 22



LLC also represented Mr. Lee, another potential buyer who offered a way more lucrative offer.

TPC had not produced evidence of source of funds for the cash payment required at the closing.

         28.   Mr. Goldman vehemently affirms that TPC has breached the implied covenant of

good faith. Under Puerto Rican law, this Honorable Court has the power to void the Option to

Purchase Agreement if it finds that TPC violated the implied covenant of good faith. See Levy v.

Aut. Edif. Publicos, 135 D.P.R. 382, 395 (1996) (“[I]f a party to a contract breaches contractual

good faith, the court may indeed void the contract”) (translations supplied). As such, pursuant to

the principles of good faith and basic human decency, Mr. Goldman respectfully asks of this Court

to decree the Option to Purchase Agreement as void.



       VI.        SECOND CAUSE OF ACTION: DECEIT BY INSIDIOUS MACHINATIONS

                                                      (DOLO)

         29.   Mr. Goldman incorporates herein the allegations shown in Paragraphs 1 to 34 of

his Answer to TPC’s Complaint, any other allegations or defense stated, and Paragraphs 1 to 28

of his Amended Counterclaim and Joinder of Parties, as if fully set forth herein.

         30.   The Puerto Rican Civil Code establishes the following as it pertains to dolo: “[t]here

is [dolo] when by words or insidious machinations on the part of one of the contracting parties the

other is induced to execute a contract which without them, he would not have made.” 31 L.P.R.A.

§ 3408 (2006). Dolo, or the insidious machinations, may arise from acts or omissions from TPC.

See Westernbank Puerto Rico v. Kachkar, 2009 WL 6337949 (D.P.R. 2009); P.C.M.E.

Commercial, S.E. v. Pace Membership Warehouse, Inc., 952 F.Supp. 84, 92 (D.P.R. 1997).

         31.   In turn, “[i]n order that [dolo] may give rise to the nullity of a contract, it must be

serious, and must not have been employed by both of the contracting parties.” 31 L.P.R.A. §

3409. Serious dolo is defined as that which “determines the consent of the parties . . .” P.C.M.E.

Commercial, 952 F.Supp. at 92.

                                                 17
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 18 of 22



         32.    As it was shown above, TPC hid from Mr. Goldman not one, but two crucial pieces

of information that ultimately sabotaged the closing of the sale of the Property. Specifically, that

Ferraiuoli LLC was their legal representation throughout the negotiations and that the litigation

encumbering the Property had not been withdrawn. This deceit, or dolo, is compounded with the

fact that Ferraiuoli LLC also represented Mr. Lee and offered $600,000.00 more than TPC to

purchase the Property. Mysteriously, this offer was withdrawn by Mr. Lee and Ferraiuoli LLC, which

put TPC in the driver seat of the negotiations. By manipulating the competing offers TPC pressured

Mr. Goldman to sell below the market price in Dorado Beach. Had Mr. Goldman known of this

manipulation, he would not have contracted with TPC due to the palpable conflict of interest.

         33.    In light of the foregoing, Mr. Goldman respectfully asks of this Court to nullify the

Option to Purchase Agreement between TPC and Mr. Goldman.

         34.    Based on current real estate market in Dorado Beach and the specific location of

Mr. Goldman’s Property, which is above the seventy (70) foot contour of the exclusive and original

Dorado Beach Estate, Mr. Goldman estimates that had he closed caving under the pressure of

TPC he would have failed to realize an excess of $3,000,000.00 in the sale. In view of the deceitful

conduct by TPC and the distress caused to Mr. Goldman in the disposition of the Property, which

contains a unique property design by his parents, is the house he grew up as a child, and is of

great sentimental value, Mr. Goldman conservatively estimates his damages at no less than

$3,000,000.00

      VII.        THIRD CAUSE OF ACTION PIERCING THE CORPORATE VEIL AGAINST

                                           TEAL PEAK CAPITAL LLC

         35.    Mr. Goldman incorporates herein the allegations shown in Paragraphs 1 to 34 of

his Answer to TPC’s Complaint, any other allegations or defense stated, and Paragraphs 1 to 34

of his Amended Counterclaim and Joinder of Parties, as if fully set forth herein.



                                                 18
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 19 of 22



         36.   To the extent that Counter-Defendants John Michael Grzan and Namrata Khimani

argue that Teal Peak Capital LLC is a separate entity and are not responsible for the purposeful

omissions and deceit of Teal Peak Capital LLC, Mr. Goldman moves to pierce the corporate veil

against Teal Peak Capital LLC.

         37.   Under Puerto Rico law there is a presumption that a corporate entity is separate

from its controlling entity. Fleming v. Toa Alta Development Corp., 96 P.R.R. 234, 243 (1968). It

is a well-known fact that a corporation has its own personality and assets, which are separate and

distinct from those of its stockholders, or members, whether these are natural or artificial persons.

Heirs of Santaella v. Sec. of the Treasury, 96 P.R.R. 431, 439 (1968); Heirs of Pérez v. Gual, 76

P.R.R. 898, 902 (1954); Swiggett v. Swiggett, Inc., 55 P.R.R. 72, 80 (1939). Consequently, the

liability of the stockholders, or members, for the debts and obligations of the corporation is

generally limited to whatever assets they have brought to the corporate capital. D.A.C.O. v.

Alturas Fl. Dev. Corp. y otro, 132 D.P.R. 905 (1993).

         38.   Nevertheless, courts shall disregard the corporate entity and hold the capital of the

stockholders, or members, accountable for the debts and obligations of the corporation in cases

where the corporation is the mere “alter ego” or business conduit of its only stockholders, or

members, with the benefits produced by the corporate business accruing exclusively and

personally to them, if it is necessary to prevent fraud or the accomplishment of an illicit purpose,

or to prevent an injustice or a wrong. Cruz v. Ramírez, 75 P.R.R. 889, 895 (1954). In keeping with

this principle, a corporation is the alter ego or business conduit of its stockholders when there is

such unity of interest and ownership that the personalities of the corporation and the stockholders-

-whether natural or artificial persons--are intermingled and, as a result, the corporation actually is

not a separate and independent entity. D.A.C.O. v. Alturas Fl. Dev. Corp. y otro, supra.

         39.   Under the alter ego doctrine, when a corporation is the mere instrumentality or

business conduit of another corporation or person, the corporate form may be disregarded. Under

                                                 19
          Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 20 of 22



the doctrine, courts merely disregard the corporate entity and hold the individuals responsible for

their acts knowingly and intentionally done in the name of the corporation. 1 Fletcher Cyc. Corp.

§ 41.10 (rev. ed. 2006).

           40.   At all relevant times, there was a unity of interest and ownership between John

Michael Grzan, Namrata Khimani, and Teal Peak Capital, LLC.

           41.   Teal Peak Capital, LLC has been used as a mere instrumentality for the transaction

of John Michael Grzan’s and Namrata Khimani’s own affairs and there is such unity in ownership

that the separate personalities of the corporation and the owners no longer exist.

           42.   The alter ego relationship is supported by, among other things: i) By information

and belief, Teal Peak Capital LLC is owned, dominated and controlled by John Michael Grzan

and Namrata Khimani for their personal benefit; ii) use of Teal Peak Capital, LLC as a “mere shell”

to defraud Mr. Goldman.

           43.   Justice requires recognizing the substance of the relationship over the form

because the corporate fiction distinguishing between Teal Peak Capital, LLC, John Michael Grzan

and Namrata Khimani is being utilized to perpetuate an injustice to defeat Mr. Goldman’s rightful

claims.

           44.   An equitable result is achieved by disregarding the corporate form and holding

John Michael Grzan and Namrata Khimani personally liable for Teal Peak Capital LLC’s breach

of contract.

           45.   In the alternative, Teal Peak Capital LLC is liable for John Michael Grzan’s and

Namrata Khimani’s breach of contractual obligations and their contractual duty of good faith

pursuant to 14 L.P.R.A. § 3969, which dictates that the Limited Liability Company is responsible

for the actions and omissions of its members when representing the Limited Liability Company.

                                         VIII.        PRAYER

          WHEREFORE, Alan Bram Goldman respectfully requests this Honorable Court to:

                                                 20
Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 21 of 22



  1. Join John Michael Grzan and Namrata Khimani as counterclaim-defendants in the

     instant action.

  2. Determine that TPC has violated the Option to Purchase Agreement and its

     contractual duty of good faith.

  3. Determine that TPC’s purposeful actions and omissions determined Alan Bram

     Goldman’s disposition to enter into a contract with the TPC.

  4. Render the Option to Purchase Agreement to be null and void due to TPC’s bad

     faith and dolo in the negotiation phase and contractual phase of the relationship

     between TPC and Mr. Goldman.

  5. Award damages in no less than $3,000,000.00 for TPC’s failure to abide by the

     terms of the agreement, violations of good faith, and deceitful actions and

     omissions.

  6. Pierce the corporate veil of Teal Peak Capital LLC.

  7. Award Alan Bram Goldman all reasonable attorney costs and expenses.

  8. Award Alan Bram Goldman any other remedy which it deems just and proper.

     RESPECTFULLY SUBMITTED.

     In San Juan, Puerto Rico, this 16th day of April 2021.



                                            Attorney for Alan Bram Goldman
                                            McConnell Valdés LLC
                                            PO Box 364225
                                            San Juan, Puerto Rico 00936-4225
                                            270 Ave. Muñoz Rivera
                                            Hato Rey, PR 0918
                                            T: 787-250-5604

                                            By: s/ Antonio A. Arias-Larcada
                                            Antonio A. Arias, Esq.
                                            USDC-PR 204906
                                            aaa@mcvpr.com


                                       21
        Case 3:20-cv-01747-PAD Document 26 Filed 04/16/21 Page 22 of 22




       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send notice

electronically to all counsel at their address of record.

Date: April 16, 2021                                        By: s/Antonio A. Arias-Larcada
                                                                   Attorney




                                                  22
